Citation Nr: 0303581	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  02-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a right foot injury.  

Entitlement to a compensable rating for service-connected 
residuals of right thumb injury.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2002 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which granted service 
connection for residuals of a right foot injury, evaluated as 
10 percent disabling, and for residuals of right thumb 
injury, evaluated as noncompensably disabling, both effective 
January 11, 1996.  The claimant entered a Notice of 
Disagreement taking issue with the effective date of the 
grant of service connection for his residuals of a right foot 
injury and residuals of a right thumb injury, taking issue 
with the amount of retroactive benefits paid, and taking 
issue with the evaluations assigned for his service-connected 
right foot injury and right thumb injury.  Another rating 
decision, dated in April 2002, provided an earlier effective 
date of January 5, 1996, for the grant of service connection 
for the claimant's residuals of a right foot injury and 
residuals of a right thumb injury, confirmed the 10 percent 
evaluation assigned for his service-connected residuals of a 
right foot injury, and confirmed the noncompensable 
evaluation assigned for his service-connected residuals of a 
right thumb injury.  

The record shows that the claimant's Notice of Disagreement 
included an inquiry concerning the amount of retroactive 
benefits paid him upon the grant of service connection for 
residuals of a right foot injury and residuals of a right 
thumb injury.  An RO letter of April 15, 2002, notified the 
claimant that VA disability pension benefits had previously 
been awarded him, and that upon the grant of service 
connection for his residuals of a right foot injury and 
residuals of a right thumb injury, effective January 11, 
1996, the amount of retroactive VA compensation benefits he 
was awarded was reduced by the amount of VA pension benefits 
paid him during the period since the commencement of 
compensation benefits on February 1, 1996.  

A Statement of the Case was provided the claimant and his 
representative on April 22, 2002, addressing the issue of a 
rating in excess of 10 percent for service-connected 
residuals of a right foot injury, and a compensable rating 
for service-connected residuals of right thumb injury.  
Thereafter, the claimant submitted a Substantive Appeal (VA 
Form 9), in which he complained that he had not heard of the 
VA regulations which precluded concurrent payment of VA 
pension and compensation benefits, and argued that the reason 
that he had not filed his claim until 1978 was because he was 
given incorrect information by a "VA Affairs Officer" at 
the Anderson County Courthouse in 1946.  He asserted that he 
was being penalized for acting on inaccurate information 
given him by an official of the VA.  

By RO letter of May 13, 2002, the claimant was notified that, 
under the provisions of 38 C.F.R. § 3.700, "not more than 
one award of pension, compensation, or emergency officer's, 
regular, or reserve entitlement pay will be made concurrently 
to any person based upon his or her own service."  In 
addition, he was informed that 38 C.F.R. § 3.701 provided 
that "Except as otherwise provided, a person entitled to 
receive pension or compensation under more than one law or 
section of a law administered by the Department of Veterans 
Affairs may elect to receive whichever benefit, regardless of 
whether it is the greater benefit or lesser benefit, even 
though the election reduces the benefit payable to his or her 
dependents."  The claimant was informed that, unless a 
veteran specifically elects to receive the lesser benefit, 
the RO grants the greater benefit, and that in his case, 
compensation was the greater benefit.  The claimant was 
further informed that national, state and local veterans 
affairs offices and their personnel are not employees of the 
VA and therefore may not speak on behalf of the VA.  In 
addition, the claimant was informed that the RO letter of May 
13, 2002, was not a Supplemental Statement of the Case, but 
merely a letter of explanation in response to his comments.  
In his reply to that letter, the claimant stated that he did 
not have any further evidence or comments at that time, and 
asked that his appeal be sent to the Board as soon as 
possible.  

The Statement of Accredited Representative in Appealed Case 
(VA Form 646), received in April 2002, and the Informal 
Hearing Presentation from the claimant's National Service 
Office Representative, dated in July 2002, identified the 
issues on appeal as those cited on the title page of this 
decision.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The record shows that both the claimant and his 
representative were notified of the provisions of the VCAA by 
RO letter of August 8, 2001, and by the Statement of the 
Case, issued on October 22, 2002, which informed them of VA's 
duty to notify them of them of the information and evidence 
necessary to substantiate the claims and to assist them in 
obtaining all such evidence.  That Statement of the Case also 
informed the claimant and his representative which part of 
that evidence would be obtained by the RO and which part of 
that evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

That Statement of the Case further notified the claimant and 
his representative of the issues on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations governing the evaluation of service connected 
disabilities, the decisions reached, and the reasons and 
bases for those decisions.  In addition, that Statement of 
the Case informed the claimant and the veteran of VA's duty 
to assist them by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and as to which the 
claimant or the veteran identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant and 
the veteran that should efforts to obtain records identified 
by the claimant or the veteran prove unsuccessful for any 
reason which the claimant or the veteran could remedy, the VA 
would notify the claimant and the veteran and advise them 
that the ultimate responsibility for furnishing such evidence 
lay with the individual seeking to claimant enter that 
evidence into the record.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issues on appeal have been 
fully met.  Neither the appellant nor his representative have 
argued a notice or duty to assist violation under the VCAA, 
and the Board finds that there is no question that the 
appellant and his representative were fully notified and 
aware of the type of evidence required to substantiate the 
claims.  In view of the extensive factual development in the 
case, as demonstrated by the record on appeal, the Board 
finds that there is no reasonable possibility that further 
assistance would aid in substantiating this appeal.  For 
those reasons, further development is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service-connected residuals of a right 
foot injury are manifested by a demonstrated limitation of 
subtalar motion, with X-ray evidence of degenerative disease 
in the metaphalangeal articulation, and pain in the midfoot 
on prolonged standing, indicative of limitation of function 
of the right foot on prolonged use due to pain.  

3.  The claimant's service-connected residuals of a right 
thumb injury are manifested by manifested by a hyperextension 
deformity of the interphalangeal joint of the right thumb to 
45 degrees, with inability to actively or passively flex that 
joint, and with impairment of the right thumb such that 
motion is not possible to within 2 inches (5.1 cms.) of the 
median transverse fold of the palm, constituting unfavorable 
ankylosis of the right thumb.  

4.  The veteran's service-connected residuals of a right foot 
disability and residuals of a right thumb disability are not 
manifested by unusual or exceptional factors such as marked 
interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  An increased schedular evaluation of 20 percent is 
warranted for service-connected residuals of a right (major) 
thumb disability.  38 U.S.C.A. §§ 1110, 1155, 5107(a) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), Part 4, 
§ 4.71a, Diagnostic Code 5224 (2002), 

2.  An increased schedular evaluation of 20 percent is 
warranted for service-connected residuals of a right foot 
disability.  38 U.S.C.A. §§ 1110, 1155, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), Part 4, §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003 (2002), 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

This case addresses the assignment of initial ratings 
following an initial award of service connection for 
residuals of a right foot injury and residuals of a right 
thumb injury.  In such cases, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App.  119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disabilities at issue from the 
date of the initial rating evaluations.  Fenderson, id.

Historically, the record in this case shows that a rating 
decision of March 1978 denied service connection for a right 
foot disability, and that decision was upheld by Board 
decision of January 1979.  In September 1978, the claimant 
was awarded Social Security Disability benefits based upon 
osteoarthritis of the right foot and a spastic left foot.  A 
rating decision of February 1979 denied a permanent and total 
disability rating for pension purposes, and that decision was 
upheld by Board decision of September 1979.  A rating 
decision of November 1979 determined that new and material 
evidence had not been submitted to reopen the claim for VA 
nonservice-connected pension benefits, while a rating 
decision of September 1980 confirmed and continued the denial 
of VA nonservice-connected pension benefits.  While those 
decisions were in appellate status, a rating decision of 
October 1981 granted VA nonservice-connected pension benefits 
to the claimant, effective June 4, 1980.

On January 5, 1996, the claimant undertook to reopen his 
claim for service connection for residuals of a right foot 
injury, and filed an initial claim for service connection for 
residuals of a right thumb injury.  Those claims were denied 
by rating decision of March 1996, and appealed.  A Board 
decision of April 1999 determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for residuals of a right foot injury, and remanded 
the issues of service connection for residuals of a right 
foot injury and for a right thumb injury to the RO for 
further development of those claims.  While the case was thus 
in Remand status, a rating decision of September 2001, 
granted service connection for residuals of a right foot 
injury, evaluated as 10 percent disabling, and for a right 
thumb injury, evaluated as noncompensably disabling, giving 
rise to the instant appeal.  Evidence in the claims folder 
shows that the veteran is right-handed.  

The evidence of record includes VA outpatient treatment 
records, dated from April 1995 to July 1996, which show no 
complaint, treatment, or findings of a right foot or right 
thumb disability.  A report of VA X-ray examination of the 
right foot in July 1996, revealed normal mineralization of 
the bones, and no definite erosions to suggest psoriatic 
arthritis.  The articulation of the bones was within normal 
limits, and the soft tissues were unremarkable.  

Pursuant to the Board's remand order of April 1999, the 
claimant underwent a VA 
Podiatry examination in January 2000, as well as an 
examination of his right thumb.  The examiner cited his 
review of the veteran's claims folder, as well as the history 
recounted by the veteran of injuring his right foot when he 
slipped on ice in 1944 while in Bainbridge, Maryland, with 
subsequent pain and swelling of the foot, and ongoing 
intermittent pain in his right foot, especially when 
aggravated by long standing.  The claimant further related 
that he sustained a laceration of his right thumb in 1945, 
which required suturing.  On examination, the claimant could 
walk without difficulty, although he was noted to have very 
limited subtalar motion in either foot.  The claimant 
identified the site of his right foot pain as mainly over his 
mid-foot.  His right plantar flexion was accomplished to 40 
degrees, while right dorsiflexion was accomplished to 5 
degrees.  On heel rise testing, his right heel went into a 
slight varus.  X-rays of the right foot revealed a slight 
valgus of the right great toe, with minimal degenerative 
disease in the metaphalangeal articulation and at the 
attachment of the plantar aponeurosis inferior aspect of the 
os calcis. Examination of the right thumb disclosed an old 
area of laceration as well as an abnormal nail plate which 
appeared to be related to the old laceration.  He had a 
hyperdorsiflexion of the interphalangeal joint of the right 
thumb, and was unable to palmar flex the interphalangeal 
joint of the right thumb.  His right thumb had a 
hyperextension deformity of approximately 45 degrees, with no 
active or passive flexion of the right thumb.  The examiner 
stated that in addition to his limitation of motion of the 
right thumb, the claimant also had a similar [symmetrical] 
loss of motion in the left thumb, and concluded on that basis 
that it was "unlikely that the claimant's deformity of the 
right thumb was related to his laceration of the right 
thumb."  X-rays of the right hand revealed that bony 
structures were osteopenic [i.e., showing a loss in bone 
mass], and that degenerative joint disease was seen in the 
distal interphalangeal articulations of the fingers and the 
proximal interphalangeal articulations of the 5th finger, 
compatible with seronegative spondyloarthropathy, possibly 
Reiter's Syndrome.  The examiner stated that it was his 
impression that the claimant's right foot pain was the result 
of his 1944 injury, and that his right thumb laceration 
causes loss of motion in the interphalangeal joint of the 
right thumb; and that, while his nail-plate deformity of the 
right thumb is related to the laceration injury, it does not 
appear to cause him any difficulty in daily living.  

Following that examination, a rating decision of February 
2002 granted service connection for residuals of a right foot 
injury, evaluated as 10 percent disabling, and for residuals 
of right thumb injury, evaluated as noncompensably disabling, 
giving rise to this appeal

In additional argument raised in the claimant's Notice of 
Disagreement, he objected to the VA examiner's comparing his 
right thumb to his left thumb, noting a similarity in loss of 
motion, and concluding on that basis that the claimant's loss 
of motion of the right thumb was unrelated to his laceration 
of the right thumb.  The claimant related that he had 
sustained an injury to his left thumb in the 1970's, and that 
such injury and it's residuals rendered a conclusion based 
upon comparison of his thumbs invalid.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2002).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disabilities at issue.  In such cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (2000).  In  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), it was held that service 
connection for distinct disabilities resulting from the same 
injury could be established so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided. See 38 C.F.R. § 4.14;  Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2002).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2002).

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under  38 
C.F.R. § 4.45 must be considered.  The Court also held that, 
when a Diagnostic Code does not subsume  38 C.F.R. §§ 4.40 
and 4.45, as in this case, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 
38 C.F.R. § 4.69 (2002). 

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: 
(1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation. 
(2) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis. 
(3) With only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable. 
(4) With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits. 

Ankylosis of the thumb will be rated as 20 percent disabling 
in either the major or minor hand, when unfavorable, and as 
10 percent disabling in either the major or minor hand, when 
favorable.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5224 
(2002).  

The Board has considered the veteran's contention that the VA 
examiner's comparing his right thumb to his left thumb, 
noting a similarity in loss of motion, and concluding on that 
basis that the claimant's loss of motion of the right thumb 
was unrelated to his laceration of the right thumb was 
invalid because he had sustained an injury to his left thumb 
in the 1970's.  The Board finds that the claimant's assertion 
is correct; that a VA examination in March 1979 showed 
spastic extension contracture of the left thumb, and that X-
rays of the left thumb revealed hyperextension of the distal 
phalanx of the left thumb.  Based upon those findings, the 
Board agrees that because of the prior history of injury to 
the left thumb, such a conclusion based upon comparison of 
the claimant's thumbs is invalid.  

The record in this case shows that the claimant has a 
hyperdorsiflexion of the interphalangeal joint of the right 
thumb, and is unable to palmar flex the interphalangeal joint 
of the right thumb.  In addition, his right thumb has a 
hyperextension deformity of approximately 45 degrees, but no 
active or passive flexion of the right thumb.  Under such 
circumstances, the Board finds that it is appropriate to rate 
the claimant's service-connected residuals of a right thumb 
injury under the criteria for of ankylosis and limitation of 
motion of single digits and combinations of digits, cited 
above.  In particular, the Board notes that the claimant's 
demonstrated hyperextension deformity of the interphalangeal 
joint of the right thumb is to 45 degrees, that he is unable 
to actively or passively flex that joint, and that the above 
criteria state that when only one joint of a digit is 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  As indicated, the veteran's right 
thumb has a single joint ankylosed in hyperextension at 45 
degrees, and he is unable to palmar flex the interphalangeal 
joint of the right thumb, i.e., move his thumb toward his 
palm.  Thus, the Board concludes that the claimant is unable 
to move his thumb to within 2 inches of the medial transverse 
fold of the palm, and that such constitutes unfavorable 
ankylosis.  Accordingly, the Board finds that the claimant's 
service-connected residuals of a right thumb injury warrants 
assignment of an increased rating of 20 percent under the 
provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5224 
(2002).

The Board has also considered the evaluation of the 
claimant's service-connected residuals of a right foot 
injury.  The current medical evidence of record shows that 
the claimant has very limited subtalar motion in the right 
foot; that he identified the site of his right foot pain as 
mainly over his mid-foot; that plantar flexion was 
accomplished to 40 degrees, while right dorsiflexion was 
accomplished to 5 degrees and that X-rays revealed minimal 
degenerative disease in the metaphalangeal articulation and 
at the attachment of the plantar aponeurosis inferior aspect 
of the os calcis.  The Board finds that limitation of plantar 
flexion and dorsiflexion are indicative of ankle impairment, 
which is not a issue in this case.  In the Board's judgment, 
however, the veteran's demonstrated limitation of subtalar 
motion, and X-ray evidence of degenerative disease in the 
metaphalangeal articulation warrant the assignment of a 10 
percent evaluation, while the claimant's complaints of pain 
in the midfoot on prolonged standing demonstrate limitation 
of function of the right foot on prolonged use due to pain.  
As noted above, a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. Part 4, § 4.40 
(2002).
Based upon those findings, the Board concludes that a 20 
percent evaluation is warranted for service-connected 
residuals of a right foot injury.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the claimant is entitled to an 
increased rating of 20 percent for residuals of a right thumb 
injury, with ankylosis, and that he is entitled to an 
increased rating of 20 percent for residuals of a right foot 
injury, with degenerative joint disease.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2002) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9, 
158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating of 20 percent for residuals of a right 
thumb injury, with ankylosis, is granted.

An increased rating of 20 percent for residuals of a right 
foot injury, with degenerative joint disease, is granted.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

